lN THE UNITED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON D|V|S|ON

MlSTY PAYNE, individually, and as next friend of Z.P. PLA|NT|FFS
V. CASE NO. 3:18-CV-3072

NORFORK SCHOOL D|STR|CT; MlKE SEAY,

Superintendent, in his official capacity; DEANNA

KLAUS, Principa|, in her official and individual

capacities; SANDRA FARR|S, Teacher in her official

and individual capacities; and QBE lNSURANCE

CORPORAT|ON DEFENDANTS

OP|N|ON AND ORDER

 

Currently before the Court are three motions by Plaintiff l\/listy Payne:
o an unopposed motion to voluntarily dismiss Plaintiff’s constitutional claims With
prejudice, Which Was made orally during a December 13, 2018 telephone
conference; `
o Plaintiff’s |\/lotion for Sanctions pursuant to Rule 11 (Doc. 23) and Brief in Support
(Doc. 24); and
o P|aintiff’s |Vlotion for Extension of Time to Fi|e Expert Witness Disc|osures/Reports
(Doc. 33), and Separate Defendant Norfork School District’s (“the District”) `
Response in Opposition (Doc. 34). l
Plaintiff’s oral motion will be GRANTED because it is unopposed. Plaintiff’s other two
motions Wi|| be DEN|ED, for the reasons given below.
P|aintiff’s |\/lotion for Sanctions points to five paragraphs in the District’s Answer to
Plaintiff’s original Comp|aint, and contends that the factual allegations in those five

paragraphs are false and unsupported by evidence. See Doc. 23, 11 15; Doc. 24, ‘|i 5.

Fed. R. Civ. P. 11(c) authorizes this Court, in its discretion, to impose sanctions on
attorneys, law firms, or parties who file pleadings containing factual contentions that lack
evidentiary support and that are unlikely to have evidentiary support after a reasonable
opportunity for further investigation or discovery. See C/ark v. Un/'ted Parce/ Serv., /nc.,
460 F.3d 1004, 1008 (8th Cir. 2006) (citing Cooter & Ge// v. Hartmarx Corp., 496 U.S.
384, 405 (1990)); See a/SO Fed. R. Civ. P. 11(b)(3). But Plaintiff provides no explanation
of how she has reached the conclusion that the offending paragraphs in the District’s
Answer lack evidentiary support. For examp|e, she does not state whether she has taken
the deposition of any individual with knowledge of those facts, or whether she has even
submitted any interrogatories to the District asking it to identify which individuals have
knowledge of those facts. Therefore, the l\/lotion will be denied.

As for Plaintiff’s Motion for Extension of Time, she requested on November 13,
2018, that this Court extend its November 28, 2018 deadline for the production of expert
witness disclosures and reports. As justification for this request, Plaintiff states that the
parties “continue to have issues with Defendant’s non-production of key lnitial Disclosures
and Discovery,” but P|aintiff provides no explanation of why or how this has impeded her
ability to identify or retain an expert, or impeded any retained expert’s ability to prepare a
report. Thus, Plaintiff has not shown good cause for why the scheduling order should be
modified, See Fed. R. Civ. P. 16(b)(4), so her l\/lotion will be denied.

|T lS THEREFORE ORDERED that P|aintiff l\/|isty Payne’s Motion for Sanctions
pursuant to Rule 11 (Doc. 23) and l\/lotion for Extension of Time to Fi|e Expert Witness

Disclosures/Reports (Doc. 33) are both DEN|ED.

 

lT |S FURTHER ORDERED that Plaintiff’s oral motion to dismiss her constitutional
claims with prejudice is GRANTED. Accordingly, Count Vl of P|aintiff’s Amended
Complaint (Doc. 22) is D|SM|SSED WlTH PREJUD|CE.

lT rs so oRDERED on this wis day of Janua?pzors).

l

,; ,
v r;»-:?
__ r ' ' l ,,\'
l
» ,

    

 

¢"

 

